DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite interfacing, receiving, communicating, providing and presenting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations interfacing, receiving, communicating, providing and presenting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “server, interface, interceptor, booking system and booking apparatus”, nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors; business relations).  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, server, interface, interceptor, booking system and booking apparatus. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (server, interface, interceptor, booking system and booking apparatus)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly, the claims 1-19 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 19 describe the limitation, “said travel booking system configured to provide at least one solution for each of the travel origin, the travel
destination, and the one or more waypoints”. The plain meaning is unclear. For the purposes of Examination, the Examiner is interpreting the providing travel results as meeting the limitations of the claim. Appropriate Correction is required. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 10, 13-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1
As per Claims 1, 10 and 14, Wofford teaches 
the one or more servers further configured to receive the basic travel
information from the user device and to operate as (see pg. 2 lines 29-34 and fig. 8):
a traffic interceptor that communicates with travel providers and
conducts an initial query of the travel providers based on the basic
information received from the user device (see pg. 32 and pg. 40 lines 23-32));
a booking system provider, interfaced with the traffic interceptor
and configured to conduct a supplementary query of the travel
providers, separate from the initial query and based on the basic
information and at least one item of supplementary information, the at
least one item of supplementary information received from at least one
of: a traveler profile, a corporate profile (see pg. 32 and pg. 40 lines 23-32)) a backend connection providing ancillary information relating to at least one phase of the travel, and a route micro-mapper that conducts a localized query of travel providers
relating to travel local to at least one of the travel origin and the travel
destination,
wherein the travel booking system is configured to provide at least one
solution for each phase of travel and present to the user, via the interface, the at least one solution for each phase of travel in a consistent format in the interface (see pg. 33 lines 15-25), and
wherein the interface comprises an interface that presents a first output from the traffic interceptor in the consistent format (see pg. 29 lines 23-35), and 
an associative interface that presents a second output from the booking system provider in the consistent format, the interface and the associative interface located adjacently to one another in the interface (see para. 29 lines 23-35).
Wofford does not explicitly teach the limitation taught by Chittoor a search interface (see para. 33); one or more servers, configured to interface with said user device (see para. 29-30 and 33) and cause
the user device to prompt the user to enter the basic travel information and transmit the
basic travel information to the one or more servers (see para. 29-30 and 33); server configured to receive the travel request from the user device, and said travel request
including at least a basic travel information including a travel origin, and a travel destination (see para. 29-30 and 33).
 It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford to include the teachings of Chittoor to provide a result to an initial search query as taught by the cited portion of Chittoor.
As per Claims 13 and 19,  Wofford does not explicitly teach the limitation taught by Chittoor wherein the travel phases of the basic travel information further includes one or more waypoints between the travel origin and the travel destination, said travel booking system configured to provide at least one solution for each of the travel origin, the travel destination, and the one or more (see para. 29-30 and 33). The motivation is the same as opined above. 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Demarchi U.S. Pre-Grant Publication No. 2016/0203422 A1
As per Claim 2, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by DeMarchi wherein the interface allows the user to select from the first output presented on
the search interface in order to replace said selected output with ones selected from the
second output presented on the associative interface (see para. 162 and 167). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of DeMarchi to graphically build an itinerary as suggested by the cited portions of DeMarchi.
Claims 3-4, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Durocher et al. U.S. Pre-Grant Publication No. 2008/0082373 A1 A1.
As per Claim 3 and 15-16, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by Durocher wherein the traveler profile comprises information identifying established traveler requirements for different required facilities in a manner usable as a filter to the booking process (see para. 17). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Durocher to comply with a policy, as suggested by the cited portion of Durocher.
As per Claims 4 and 18, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by Durocher wherein the corporate profile comprises information of corporate requirements for different required facilities in a manner usable as a filter to the booking process (see para. 17). The motivation is the same as opined above.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Fan et al. U.S. Pre-Grant Publication No. 2013/0339341 A1
As per Claim 5, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by Fan
wherein the at least one item of supplementary information includes traveler
advisory information received from the backend connection, and
wherein the interface further comprises a message interface configured to
present, in the consistent format, output from the booking system provider comprising the traveler advisory information (see para. 10). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Fan to prevent the diminishment of the customer experience, as taught by para. 1 of Fan.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of McEvoy U.S. Pre-Grant Publication No. 20050114167 A1
As per Claim 6, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by McEvoy 
wherein the at least one item of supplementary information includes loyalty
scheme information received from the backend connection, and 
wherein the booking system provider is configured to, once all phases of
booking have been confirmed by the user, implement the loyalty scheme information in
relation to the travel (see para. 38 and 44) . It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of McEvoy to attribute relevant rewards to a user, as suggested by the cited portion of McEvoy. Wofford teaches travel.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Dombrowski U.S. Pre-Grant Publication No. US 2003/0023463 A1
As per Claim 7, Wofford in view of Chittoor teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by Dombrowski 
wherein the booking system provider is configured to, once all phases of travel have been confirmed by the user, create and store at least one of a travel itinerary and a reminder system in relation to the travel (see para. 14 and 19). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Dombrowski to maintain a user schedule, as suggested by the cited portion of Dombrowski. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Dombrowski U.S. Pre-Grant Publication No. US 2003/0023463 A1 and Boyd U.S. Pre-Grant Publication No. 2013/0304526 A1
As per Claim 8, Wofford in view of Chittoor and Dombrowski teaches the system of claim 7 as described above. Wofford does not explicitly teach the limitation taught by Boyd wherein said at least one of the travel itinerary and the reminder system is
configured as a smartphone application (see para. 30). The motivation is the same as opined above with respect to Dombrowski. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Dombrowski U.S. Pre-Grant Publication No. US 2003/0023463 A1 and Brice U.S. Pre-Grant Publication No. 2007/0073562 A1
As per Claim 9, Wofford in view of Chittoor and Dombrowski teaches the system of claim 7 as described above. Wofford does not explicitly teach the limitation taught by Brice wherein said at least one of the travel itinerary and the reminder system comprises at least one map associated with at least one of travel origin, the travel destination, a waypoint between the travel origin and the travel destination (see para. 71). The motivation is the same as opined above with respect to Dombrowski. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Koetting U.S. Pre-Grant Publication No. 2011/0258006 A1
As per Claim 11, Wofford in view of Chittoor and Dombrowski teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by Koetting wherein the booking system provider is further configured to conduct an ancillary query of travel providers during the traveler’s travel (see para. 6, 13 and 33). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Koetting to satisfy a user query. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Ben-Yitschack U.S. Pre-Grant Publication No. 20100305984 A1
As per Claim 12, Wofford in view of Chittoor and Dombrowski teaches the system of claim 1 as described above. Wofford does not explicitly teach the limitation taught by wherein each item of the basic information includes a weighting, the weighting
determining a relevance of each requirement in an ordering of the at least one solution (see para. 238). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Ben-Yitschack to consider a user preference, a suggested by Ben-Yitschack.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wofford WO 2005/079425 in view of Chittoor U.S. Pre-Grant Publication No. 20090171899 A1 in further view of Sy U.S. Pre-Grant Publication No. 20130054375 A1
As per Claim 17, Wofford in view of Chittoor teach the system of claim 13 as described above. Wofford does not explicitly teach the limitation taught by Sy wherein the individual traveler profile is stored in a social site profile (see para. 17-18). It would have been prima obvious to one of ordinary skill in the art at the of invention to modify the system of Wofford and Chittoor to include the teachings of Sy to provide travel information to the friends of a user, as suggested by Sy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628